     Case 1:17-cv-00117-LJO-BAM Document 24 Filed 06/06/19 Page 1 of 3

     Mark A. Ozzello (SBN 116595)
 1   Mark.Ozzello@capstonelawyers.com
     Tarek H. Zohdy (SBN 247775)
 2   Tarek.Zohdy@capstonelawyers.com
     Cody R. Padgett (SBN 275553)
 3   Cody.Padgett@capstonelawyers.com
     Trisha K. Monesi (SBN 303512)
 4   Trisha.Monesi@capstonelawyers.com
     Capstone Law APC
 5   1875 Century Park East, Suite 1000
     Los Angeles, California 90067
 6   Telephone:    (310) 556-4811
     Facsimile:    (310) 943-0396
 7
     Attorneys for Plaintiff Melanie Kelley
 8
     DLA PIPER LLP (US)
 9   ANGELA C. AGRUSA (Bar No. 131337)
     angela.agrusa@dlapiper.com
10   2000 Avenue of the Stars
     Suite 400 North Tower
11   Los Angeles, California 90067-4704
     Telephone:     310.595.3000
12   Facsimile:     310.595.3300
     Attorneys for Defendant
13   WWF Operating Company, dba WhiteWave Services, Inc.
14
                                 UNITED STATES DISTRICT COURT
15
                  EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
16

17
      MELANIE KELLEY, individually, and on         Case No. 1:17-cv-00117-LJO-BAM
18    behalf of other members of the general
      public similarly situated,                   Hon. Lawrence J. O’Neill
19
                        Plaintiff,                 FOURTH JOINT STATUS REPORT
20
      v.
21                                                 Complaint Filed:    January 24, 2017
      WWF OPERATING COMPANY, a                     Trial Date:         None Set
22    Delaware corporation, dba WHITEWAVE
      SERVICES, INC.,
23
                    Defendant.
24

25

26
27

28


                                       FOURTH JOINT STATUS REPORT
     Case 1:17-cv-00117-LJO-BAM Document 24 Filed 06/06/19 Page 2 of 3

 1          Pursuant to the Court’s June 6, 2017 Memorandum Decision and Order re Defendant’s

 2   Motion to Dismiss (ECF No. 18), Plaintiff Melanie Kelley and Defendant WWF Operating

 3   Company, through their undersigned counsel, hereby submit this joint status report.

 4          In the Order, the Court stayed this case “pending a determination from the FDA on

 5   whether Defendant’s products must be labeled ‘imitation’ under [21 C.F.R.] § 101.3(e), or when it

 6   appears the FDA does not intend to address the matter.” The Court directed the parties to submit a

 7   joint status report every six months “updating the Court on the FDA proceedings and, if

 8   appropriate, the parties’ positions on how this case should proceed in light of those proceedings.”

 9          On September 28, 2018, the FDA invited comments on labeling plant-based products

10   labeled with names that include the names of dairy foods. 83 FR 49103. On November 21, 2018,

11   the FDA announced it would extend the comment period by sixty (60) days. 83 FR 58775. The

12   comment period closed on January 28, 2019.

13          As of the date of this report, the FDA’s review of the relevant citizen petitions filed by

14   Plaintiff (FDA-2017-P-6751) and the Good Food Institute (FDA-2017-P-1298) are ongoing. The

15   Parties will continue to monitor progress of these petitions and will file another status report at the

16   time provided in the Court’s June 6, 2017 Order.

17
     Dated: June 6, 2019                              Respectfully submitted,
18                                                    CAPSTONE LAW APC
19
                                                 By: /s/ Trisha Monesi
20                                                    Mark Ozzello
                                                      Tarek H. Zohdy
21                                                    Cody R. Padgett
                                                      Trisha K. Monesi
22
                                                      Attorneys for Plaintiff Melanie Kelley
23
     Dated: June 6, 2019                              DLA PIPER LLP (US)
24
                                                 By: /s/ Angela Agrusa
25                                                    Angela C. Agrusa
26                                                    Attorneys for Defendant
                                                      WWF Operating Company, dba WhiteWave
27                                                    Services, Inc.
28


                                                      Page 1              Case No. 1:17-cv-00117-LJO-BAM
                                          FOURTH JOINT STATUS REPORT
     Case 1:17-cv-00117-LJO-BAM Document 24 Filed 06/06/19 Page 3 of 3

 1                                        ECF CERTIFICATION

 2          I, Trisha Monesi, am the ECF User whose ID and password are being used to file this Joint

 3   Status Report. In compliance with L.R. 5-4-3.4(a)(2)(i), I hereby attest that Angela Agrusa,

 4   counsel for Defendant, has concurred in this filing.

 5

 6   Dated: June 6, 2019                                         /s/ Trisha Monesi

 7                                                               Trisha Monesi

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     Page 2            Case No. 1:17-cv-00117-LJO-BAM
                                         FOURTH JOINT STATUS REPORT
